•           •           •     
  •          •         •




MEMORANDUM OPINION

No. 04-10-00267-CV

Leonardo SANTOYA, Jr.,
Appellant

v.

 Blanca SANTOYA,
Appellee

From the 81st Judicial District Court, Frio County, Texas
Trial Court No. 09-10-00353-CVF
Honorable Donna S. Rayes, Judge Presiding
 
PER CURIAM
 
Sitting:            Phylis J. Speedlin, Justice
Rebecca Simmons, Justice
Steven C. Hilbig, Justice
 
Delivered and Filed: July 14, 2010 

DISMISSED
            Appellant’s brief, which was due on April 30, 2010, has not been filed.  On May 21, 2010,
this court ordered appellant to show cause in writing by June 21, 2010, why this appeal should not
be dismissed for want of prosecution.  Appellant did not respond.  The appeal is dismissed for want
of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b).  Costs of appeal are taxed against appellant. PER CURIAM